 Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.1 Page 1 of 31




 1   John P. Kristensen (SBN 224132)
 2   Jesenia A. Martinez (SBN 316969)
     Jacob J. Ventura (SBN 315491)
 3   KRISTENSEN LLP
 4   12540 Beatrice Street, Suite 200
     Los Angeles, California 90066
 5   Telephone: 310-507-7924
 6   Facsimile: 310-507-7906
     john@kristensenlaw.com
 7   jesenia@kristensenlaw.com
 8   jacob@kristensenlaw.com

 9   Attorneys for Plaintiff

10                    THE UNITED STATES DISTRICT COURT
11                    SOUTHERN DISTRICT OF CALIFORNIA
12   BRYANA NEMECEK, an              ) Case No.: '20CV0048 DMS LL
13   individual,                     ) COLLECTIVE ACTION
                                     )
14                     Plaintiff,    ) COMPLAINT FOR DAMAGES
15           vs.                     ) 1. Failure to Pay Minimum Wage,
                                     )     29 U.S.C. § 206;
16   FINGER ONE, INC. dba            ) 2. Failure to Pay Overtime Wages,
17   GOLDFINGERS GENTLEMEN’S )             29 U.S.C. § 207;
     CLUB, a California Corporation; ) 3. Unlawful Taking of Tips,
18   AARON GOLDBERG, an              )     29 U.S.C. § 203;
19   individual; DOE MANAGERS 1-3; ) 4. Failure to Pay Minimum Wage in
     and DOES 4-100, inclusive,      )     Violation of Cal. Lab. Code §§ 1194
20                                   )     & 1197;
21                   Defendants.     ) 5. Failure to Pay Overtime Wages in
                                     )     Violation of Cal. Lab. Code §§ 510,
22                                   )     1194, & 1197;
23                                   ) 6. Failure to Furnish Accurate Wage
                                     )     Statements, Cal. Lab. Code § 226;
24                                   ) 7. Waiting Time Penalties,
25                                   ) Cal. Lab. Code §§ 201-203;
                                     ) 8. Failure to Indemnify Business
26
                                     ) Expenses in Violation of Cal. Lab.
27                                   ) Code § 2802;
                                     )
28
          COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                        –1–
 Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.2 Page 2 of 31



                                             ) 9. Compelled Patronization of Employer
 1
                                             ) and/or Other Persons in Violation of
 2                                           ) Cal. Lab. Code § 450; and
                                             ) 10.Unfair Competition in Violation of
 3
                                             ) Cal. Bus. & Prof. Code §§ 17200, et
 4                                           ) seq.
                                             )
 5
                                             ) DEMAND FOR JURY TRIAL
 6
 7          Plaintiff BRYANA NEMECEK (“Plaintiff”), individually and on behalf of
 8   all other similarly situated, alleges the following upon information and belief,
 9   based upon investigation of counsel, published reports, and personal knowledge:
10   I.     NATURE OF THE ACTION
11          1.     Plaintiff alleges causes of action against defendants FINGER ONE,
12   INC. dba GOLDFINGERS GENTLEMEN’S CLUB (“Defendant” or
13   “Goldfingers”), a California Limited Liability Company; AARON GOLDBERG
14   (“Defendant” or “Goldberg”), an individual; DOE MANAGERS 1-3; and DOES
15   4-100, inclusive (collectively, “Defendants”) for damages due to Defendants
16   evading the mandatory minimum wage and overtime provisions of the Fair Labor
17   Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq. and illegally absconding with
18   Plaintiff’s tips.
19          2.     As a result of Defendants’ violations, Plaintiff seeks to recover all
20   tips kept by the employer, liquidated damages, interest, and attorneys’ fees and
21   costs pursuant to the FLSA.
22          3.     These causes of action arise from Defendants’ willful actions while
23   Plaintiff was employed by Defendants from approximately 2013 through 2019.
24   During her time being employed by Defendants, Plaintiff was denied minimum
25   wage payments and denied overtime as part of Defendants’ scheme to classify
26   Plaintiff and other dancers/entertainers as “independent contractors.” As the
27   Department of Labor explained in a recent Administrative Interpretation:
28
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              –2–
 Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.3 Page 3 of 31



                 Misclassification of employees as independent contractors is
 1
                 found in an increasing number of workplaces in the United
 2               States, in part reflecting larger restructuring of business
 3               organizations. When employers improperly classify
                 employees as independent contractors, the employees may
 4               not receive important workplace protections such as the
 5               minimum wage, overtime compensation, unemployment
                 insurance, and workers’ compensation. Misclassification
 6               also results in lower tax revenues for government and an
 7               uneven playing field for employers who properly classify
                 their workers. Although independent contracting
 8               relationships can be advantageous for workers and
 9               businesses, some employees may be intentionally
                 misclassified as a means to cut costs and avoid compliance
10
                 with labor laws.1
11          As alleged in more detail below, that is exactly what Defendants are, and
12   were at all times relevant, doing.
13          4.     Plaintiff worked at Defendants’ principal place of business located at
14   8660 Miramar Road, San Diego, California 92126.
15          5.     Goldfingers failed to pay Plaintiff minimum wages and overtime
16   wages for all hours worked in violation of 29 U.S.C. §§ 206 and 207 of the
17   FLSA.
18          6.     Defendants’ conduct violates the FLSA, which requires non-exempt
19   employees to be compensated for their overtime work at a rate of one and one-
20   half (1 ½) times their regular rate of pay. See 29 U.S.C. § 207(a).
21          7.     Furthermore, Defendants’ practice of failing to pay tipped
22   employees pursuant to 29 U.S.C. § 203(m), violates the FLSA’s minimum wage
23   provision. See 29 U.S.C. § 206.
24          8.     Plaintiff brings a collective action to recover the unpaid overtime
25   compensation and minimum wage owed to her individually and on behalf of all
26
27   1
         See DOL Admin. Interp. No. 2015-1, available at
28       http://www.dol.gov/whd/workers/Misclassification/AI- 2015_1.pdf.
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              –3–
 Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.4 Page 4 of 31




 1   other similarly situated employees, current and former, of Defendants in
 2   California. Members of the Collective Action are hereinafter referred to as
 3   “FLSA Class Members.”
 4          9.    As a result of Defendants’ violations, Plaintiff and the FLSA Class
 5   Members seek to recover double damages for failure to pay minimum wage,
 6   overtime liquidated damages, interest, and attorneys’ fees.
 7   II.    VENUE AND JURISDICTION
 8          10.   This Court has jurisdiction over the subject matter of this action
 9   under 28 U.S.C. § 1331 because this action arises under the FLSA, 29 U.SC. §
10   201, et seq. Plaintiff’s state law claim for relief are within the supplemental
11   jurisdiction of the Court pursuant to 28 U.S.C. § 1367(a).
12          11.   Venue is proper in this District because all parties are residence or
13   have their principal places of business in San Diego County.
14          12.   Plaintiff has satisfied all conditions precedent, if any, to the filing of
15   this suit.
16   III.   PARTIES
17          13.   Plaintiff is an individual adult resident of the State of California.
18   Furthermore, Plaintiff was employed by Defendants and qualifies as an
19   “employee” of Defendants as defined by the FLSA, 29 U.S.C. § 203(e)(1). Her
20   consent to this action is attached hereto as Exhibit 1.
21          14.   The FLSA Class Members are all current and former exotic
22   dancers/entertainers who worked at Goldfingers located at 8660 Miramar Road,
23   San Diego, California 92126 at any time starting three (3) years before this
24   Complaint was filed, up to the present.
25          15.   Goldfingers is a California corporation with its principal place of
26   business at 8660 Miramar Road, San Diego, California 92126. At all times
27   mentioned herein, Goldfingers was an “employer” or “joint employer” of
28   Plaintiff as defined by the FLSA, 29 U.S.C. § 203(d) and (g). Goldfingers may be
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               –4–
 Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.5 Page 5 of 31




 1   served via its agent for service of process defendant Aaron Goldberg.
 2         16.    Goldberg was/is the main manager who executed the policies
 3   regarding payment to dancers/entertainers and management of
 4   dancers/entertainers, including Plaintiff. Goldberg is also the owner of
 5   Goldfingers and resides in Los Angeles County, California.
 6         17.    Goldberg acted directly or indirectly on behalf of Goldfingers, and,
 7   at all times mentioned herein was an “employer” or “joint employer” of Plaintiff
 8   within the meaning of the FLSA. He exerted operational and management control
 9   over Goldfingers, including day to day management. He owned, directed,
10   controlled and managed the operations at Goldfingers. He also controlled the
11   nature, pay structure, and employment relationship of Plaintiff and the FLSA
12   Class Members. Goldberg had at all times relevant to this lawsuit, the authority to
13   hire and fire employees at Goldfingers, the authority to direct and supervise the
14   work of employees, the authority to sign on the business’ checking accounts,
15   including payroll accounts, and the authority to make decisions regarding
16   employee compensation and capital expenditures. Additionally, he was
17   responsible for the day-to-day affairs of Goldfingers. In particular, he was
18   responsible for determining whether Goldfingers complied with the FLSA.
19         18.    DOE MANAGERS 1-3 are the managers/owners who control the
20   policies and enforce the policies related to employment at Goldfingers.
21         19.    At all material times, Defendants have been an enterprise in
22   commerce or in the production of goods for commerce within the meaning of 29
23   U.S.C. § 203(r)(1) of the FLSA because they have had employees at their club
24   engaged in commerce their club which has travelled in interstate commerce.
25   Moreover, because of Defendants’ interrelated activities, they function in
26   interstate commerce. 29 U.S.C. § 203(s)(1).
27         20.    Furthermore, Defendants have had, and continue to have, an annual
28   gross business volume in excess of the statutory standard.
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             –5–
 Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.6 Page 6 of 31




 1         21.    At all material times during the three (3) years prior to the filing of
 2   this action, Defendants categorized all dancers/entertainers employed at
 3   Goldfingers as “independent contractors” and have failed and refused to pay
 4   wages or compensation to such dancers/entertainers. Plaintiff was an individual
 5   employee who engaged in commerce or in the production of goods for commerce
 6   as required by 29 USC §§ 206-207.
 7         22.    The true names, capacities or involvement, whether individual,
 8   corporate, governmental or associate, of the Defendants named herein as DOES 4
 9   through 100, inclusive are unknown to Plaintiff who therefore sues said
10   Defendants by such fictitious names. Plaintiff prays for leave to amend this
11   Complaint to show their true names and capacities when the same have been
12   finally determined. Plaintiff is informed and believes, and upon such information
13   and belief alleges thereon, that each of the Defendants designated herein as DOE
14   is negligently, intentionally, strictly liable or otherwise legally responsible in
15   some manner for the events and happenings herein referred to, and negligently,
16   strictly liable intentionally or otherwise caused injury and damages proximately
17   thereby to Plaintiff, as is hereinafter alleged.
18         23.    Plaintiff is informed and believes that, at all relevant times herein,
19   Defendants engaged in the acts alleged herein and/or condoned, permitted,
20   authorized, and/or ratified the conduct of its employees and agents, and other
21   Defendants and are vicariously or strictly liable for the wrongful conduct of its
22   employees and agents as alleged herein.
23         24.    Plaintiff is informed and believes, and on that basis alleges that, each
24   of the Defendants acted, in all respects pertinent to this action, as the agent or
25   employee of each other, and carried out a joint scheme, business plan, or policy in
26   all respect thereto and, therefore, the acts of each of these Defendants are legally
27   attributable to the other Defendants, and that these Defendants, in all respects,
28   acted as employer and/or joint employers of Plaintiff in that each of them
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               –6–
 Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.7 Page 7 of 31




 1   exercised control over her wage payments and control over her duties.
 2         25.       Plaintiff is informed and believes, and on that basis alleges that, at all
 3   relevant times, each and every Defendant has been the agent, employee,
 4   representative, servant, master, employer, owner, agent, joint venture, and alter
 5   ego of each of the other and each was acting within the course and scope of his or
 6   her ownership, agency, service, joint venture and employment.
 7         26.       At all times mentioned herein, each and every Defendant was the
 8   successor of the other and each assumes the responsibility for the acts and
 9   omissions of all other Defendants.
10   IV.   ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
11                                (AGAINST ALL DEFENDANTS)
12         A.        FACTUAL ALLEGATIONS
13         27.       Defendants operate an adult-oriented entertainment facility located
14   at 8660 Miramar Road, San Diego, California 92126. At all times mentioned
15   herein, Defendants were “employer(s)” or “joint employer(s)” of Plaintiff.
16         28.       At all times during the four (4) years prior to the filing of the instant
17   action, Defendants categorized all dancers/entertainers employed by Defendants
18   as “independent contractors” and have failed and refused to pay wages to such
19   dancers.
20         29.       At all times relevant to this action, Defendants exercised a great deal
21   of operational and management control over the subject club, particularly in the
22   areas of terms and conditions of employment applicable to dancers and
23   entertainers.
24         30.       Plaintiff began working as a dancer for Defendants in approximately
25   2013 and continued through approximately April 2019.
26         31.       The primary duty of a dancer/entertainer is to dance and entertain
27   customers, and give them a good experience. Specifically, a dancer/ entertainer
28   performs stage and table dances, and entertains customers on an hourly basis.
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                 –7–
 Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.8 Page 8 of 31




 1          32.   Stated differently,dancers/ entertainers dance on stage, perform table
 2   dances, and entertain customers in VIP rooms, all while nude or semi-nude.
 3          33.   Plaintiff worked and performed at the adult-oriented entertainment
 4   facility multiple shifts per week. Plaintiff was an integral part of Defendants’
 5   business which operated solely as an adult-oriented entertainment facility
 6   featuring nude or semi-nude female dancers/ entertainers.
 7          34.   Defendants did not pay dancers/ entertainers on an hourly basis.
 8          35.   Defendants exercised significant control over Plaintiff during her
 9   shifts and would demand that Plaintiff stay to at least 2:00 a.m. if she worked.
10          36.   Defendants set prices for all VIP performances.
11          37.   Defendants set the daily cover charge for customers to enter the
12   facility and had complete control over which customers were allowed in the
13   facility.
14          38.   Defendants controlled music for Plaintiff’s performances.
15          39.   Defendants controlled the means and manner in which Plaintiff
16   could perform.
17          40.   Defendants placed Plaintiff on a schedule.
18          41.   Defendants had the authority to suspend, fine, fire, or otherwise
19   discipline entertainers for non-compliance with their rules regarding dancing.
20          42.   Defendants actually suspended, fined, fired, or otherwise disciplined
21   entertainers for non-compliance with their rules regarding dancing.
22          43.   Although Defendant allowed dancers/entertainers to choose their
23   own costumes, Defendants reserved the right to decide what a particular
24   entertainer was allowed to wear on the premises. In order to comply with
25   Goldfingers’ dress and appearance standards, Plaintiff typically expended
26   approximately one (1) hour of time each shift getting ready for work without
27   being paid any wages for such time getting ready.
28         44. Plaintiff was compensated exclusively through tips from Defendants'
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             –8–
 Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.9 Page 9 of 31




 1   customers. That is, Defendants did not pay Plaintiff whatsoever for any hours
 2   worked at their establishment.
 3          45.      Defendants also required Plaintiff to share her tips with Defendants
 4   and other non-service employees who do not customarily receive tips, including
 5   the managers, disc jockeys, and the bouncers.
 6          46.      Defendants are in violation of the FLSA’s tipped-employee
 7   compensation provision, 29 U.S.C. § 203(m), which requires employers to pay a
 8   tipped employee a minimum of $2.13 per hour. Defendants also violated 29
 9   U.S.C. § 203(m) when they failed to notify Plaintiff about the tip credit
10   allowance (including the amount to be credited) before the credit was utilized.
11   That is, Defendants’ exotic dancers/entertainers were never made aware of how
12   the tip credit allowance worked or what the amounts to be credited were.
13   Furthermore, Defendants violated 29 U.S.C. § 203(m) because they did not allow
14   Plaintiff to retain all of her tips and instead required that she divide her tips
15   amongst other employees who do not customarily and regularly receive tips.
16   Because Defendants violated the tip-pool law, Defendants lose the right to take a
17   credit toward minimum wage.
18          47.      Defendants exercised significant control over Plaintiff through
19   written and unwritten policies and procedures. Defendants had visibly posted in
20   the employees’ locker room the written employee rules for late arrivals and early
21   leaves and the corresponding fees for which performers would be responsible.
22          48.      Goldfingers provided and paid for all advertising and marketing
23   efforts undertaken on behalf of Goldfingers.
24          49.      Goldfingers paid for the building used by Goldfingers, maintenance
25   of the facility, the sound system, stages, lights, beverage and inventory used at
26   the facility.
27          50.      Defendants made all hiring decisions regarding wait staff, security,
28   entertainers, managerial and all other employees on the premises.
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               –9–
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.10 Page 10 of 31




 1         51.    Goldfingers’ opportunity for profit and loss far exceeded Plaintiff’s
 2   opportunity for profit and loss from work at Goldfingers.
 3         52.    Nude dancing is an integral part of Goldfingers’ operations.
 4   Goldfingers’ advertising and logo prominently displays nude dancing for its
 5   customers. Goldfingers is well known as a “strip club.”
 6         53.    Goldfingers needs dancers/ entertainers to successfully and
 7   profitably operate the Goldfingers business model.
 8         54.    The position of dancer/entertainer requires no managerial skill of
 9   others.
10         55.    The position of dancer/entertainer requires little other skill or
11   education, formal or otherwise.
12         56.    The only requirements to become an entertainer at Goldfingers are
13   “physical attributes” and the ability to dance seductively. Plaintiff did not have a
14   formal interview but instead was glanced over “up and down” and participated in
15   a brief audition by the manager before being offered an employment opportunity.
16   The amount of skill required is more akin to an employment position than that of
17   a typical independent contractor. Defendants do not require prior experience as
18   an entertainer or any formal dance training as a job condition or prerequisite to
19   employment. Defendants do not require the submission of an application or a
20   resume as part of the hiring process. In fact, Plaintiff has little or no formal dance
21   training and experience before auditioning to dance at Goldfingers.
22         57.    Defendants failed to maintain records of wages, fines, fees, tips and
23   gratuities and/or service charges paid or received by dancers/entertainers.
24         58.    Plaintiff was not paid an hourly minimum wage or any hourly wage
25   or salary despite being present at Defendants’ facility and required to work and
26   entertain its customers at any time during an eight-plus (8+) hour work shift.
27         59.    Plaintiff was not paid overtime wages at one-and-a-half (1½) times
28   the regular minimum wage rate for any hours worked despite being present at
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 10 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.11 Page 11 of 31




 1   Defendants’ facility and required to work and entertain its customers for longer
 2   than eight (8) hours per shift.
 3         60.    Plaintiff was not paid an hourly minimum wage for the typical one
 4   (1) hour of time expended prior to each shift to get ready for work, including
 5   applying makeup and hair, and to comply with Defendants’ dress and appearance
 6   standards. Plaintiff estimates that she spent approximately five hundred U.S.
 7   Dollars ($500.00) annually on makeup, hair-related expenses, and outfits.
 8         61.    Plaintiff was not paid an hourly minimum wage for the time she was
 9   required to wait at Goldfingers until the premises and the parking lot were
10   cleared of customers.
11         62.    The FLSA Class Members had the same pay structure and were
12   under the same controls as Plaintiff.
13         63.    Plaintiff and FLSA Class Members would work over forty (40)
14   hours in some weeks each worked for Defendants.
15         64.    Defendants have never paid Plaintiff and FLSA Class Members any
16   amount as wages whatsoever, and have instead unlawfully required Plaintiff and
17   FLSA Class Members to pay them for the privilege of working.
18         65.    The only source of monies received by Plaintiff (and the class she
19   seeks to represent) relative to her employment with Defendants came in the form
20   of gratuities received directly from customers, a portion of which Plaintiff and
21   the FLSA Class Members were required to pay to Defendants.
22         66.    Although Plaintiff and FLSA Class Members are required to and do
23   in fact frequently work more than forty (40) hours per workweek, they are not
24   compensated at the FLSA mandated time-and-a-half rate for hours in excess of
25   forty (40) per workweek. In fact, they receive no compensation whatsoever from
26   Defendants and thus, Defendants violate the minimum wage requirement of
27   FLSA. See 29 U.S.C. § 206.
28         67. Defendants' method of paying Plaintiff in violation of the FLSA was
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 11 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.12 Page 12 of 31




 1   willful and was not based on a good faith and reasonable belief that its conduct
 2   complied with the FLSA. Defendants misclassified Plaintiff with the sole intent
 3   to avoid paying her in accordance to the FLSA; the fees and fines described
 4   herein constitute unlawful “kickbacks” to the employer within the meaning of the
 5   FLSA, and Plaintiff is entitled to restitution of such fines and fees.
 6         68.      Plaintiff and the FLSA Class Members who worked at Goldfingers
 7   performed precisely the same job duties - dancing and entertaining at
 8   Goldfingers.
 9         69.      Plaintiff and the FLSA Class Members who worked at Goldfingers
10   during the applicable limitations period(s) were subject to the same work rules
11   established by the Defendants as identified above.
12         70.      Plaintiff and the FLSA Class Members at Goldfingers were subject
13   to the terms and conditions of employment and the same degree of control,
14   direction, supervision, promotion and investment imposed or performed by
15   Defendants.
16         71.      Plaintiff and the FLSA Class Members at Goldfingers during the
17   applicable limitations period(s) were subject to the same across-the-board,
18   uniformly applied corporate policy mandated by Defendants.
19         72.      Plaintiff and the FLSA Class Members at Goldfingers, during the
20   applicable limitations period, were subject to the same fees and fines imposed by
21   Defendants.
22         73.      As a result of Defendants’ across-the-board, standard operating
23   procedure of mischaracterizing dancers/entertainers as “independent contractors”
24   and their consequent failure to pay any wages or compensation whatsoever, it is a
25   certainly that numerous other current and former dancers and entertainers who
26   worked at Goldfingers during the applicable limitations period would elect to
27   participate in this action if provided notice of same.
28         74. Upon information and belief, more than one hundred (100) dancers
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 12 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.13 Page 13 of 31




 1   and entertainers have worked at Goldfingers during the three (3) to five (5) years
 2   prior to the filing of this action.
 3            75.   Plaintiff is “similarly situated” to the 29 U.S.C. § 216(b) class of
 4   persons she seeks to represent, and will adequately represent the interests of the
 5   class.
 6            76.   Plaintiff has hired Counsel experienced in class actions and in
 7   collective actions under 29 U.S.C. § 216(b) who will adequately represent the
 8   class.
 9            77.   Defendants failed to keep records of tips, gratuities and/or service
10   charges paid to Plaintiff or any other dancer/entertainer and failed to maintain
11   and furnish wage statements to Plaintiff.
12            78.   Federal law mandates that an employer is required to keep for three
13   (3) years all payroll records and other records containing, among other things, the
14   following information:
15            a.    The time of day and day of week on which the employees’ work
16                  week begins;
17            b.    The regular hourly rate of pay for any workweek in which overtime
18                  compensation is due under section 7(a) of the FLSA;
19            c.    An explanation of the basis of pay by indicating the monetary
20                  amount paid on a per hour, per day, per week, or other basis;
21            d.    The amount and nature of each payment which, pursuant to
22                  section 7(e) of the FLSA, is excluded from the “regular rate”;
23            e.    The hours worked each workday and total hours worked each
24                  workweek;
25            f.    The total daily or weekly straight time earnings or wages due for
26                  hours worked during the workday or workweek, exclusive of
27                  premium overtime compensation;
28            g.   The total premium for overtime hours. This amount excludes the
              COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 13 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.14 Page 14 of 31




 1                 straight-time earnings for overtime hours recorded under this section;
 2           h.    The total additions to or deductions from wages paid each pay period
 3                 including employee purchase orders or wage assignments;
 4           i.    The dates, amounts, and nature of the items which make up the total
 5                 additions and deductions;
 6           j.    The total wages paid each pay period; and
 7           k.    The date of payment and the pay period covered by payment.
 8   29 C.F.R. 516.2, 516.5.
 9           79.   Defendants have not complied with federal law and have failed to
10   maintain such records with respect to Plaintiff and the FLSA Class Members.
11   Because Defendants’ records are inaccurate and/or inadequate, Plaintiff and the
12   FLSA Class Members can meet their burden under the FLSA by proving that
13   they, in fact, performed work for which they were improperly compensated, and
14   produce sufficient evidence to show the amount and extent of their work “as a
15   matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens
16   Pottery Co., 328 U.S. 680, 687 (1946). Plaintiff seeks to put Defendants on
17   notice that she intends to rely on Anderson to provide the extent of her unpaid
18   work.
19           B.    INDIVIDUAL LIABILITY UNDER THE FAIR LABOR STANDARDS ACT
20           80.   In Boucher v. Shaw, 572 F.3d 1087 (9th Cir. 2009), the U.S. Court
21   of Appeals for the Ninth Circuit held that individuals can be liable for FLSA
22   violations under an expansive interpretation of “employer.” Id. at 1088. The
23   FLSA defines “employer” as “any person acting directly or indirectly in the
24   interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). The
25   Ninth Circuit stated that the definition of “employer” under FLSA is not limited
26   by the common law concept of “employer” but “is to be given an expansive
27   interpretation in order to effectuate the FLSA’s broad remedial purposes.”
28        81. Where an individual exercises “control over the nature and structure
          COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 14 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.15 Page 15 of 31




 1   of the employment relationship,” or “economic control” over the relationship,
 2   that individual is an employer within the meaning of the FLSA, and is subject to
 3   liability. Lambert v. Ackerley,180 F.3d 997 (9th Cir. 1999). The Ninth Circuit
 4   highlighted factors related to “economic control,” which included ownership
 5   interest, operational control of significant aspects of the day-to-day functions, the
 6   power to hire and fire employees, determine salaries, and the responsibility to
 7   maintain employment records.
 8         82.    Goldberg is individually liable for failing to pay Plaintiff her wages.
 9   The actual identities of DOE Managers 1-3 and DOES 4 through 100 are
10   unknown at this time.
11   V.     COLLECTIVE ACTION ALLEGATIONS
12         83.    Plaintiff hereby incorporates by reference and re-alleges each and
13   every allegation set forth in each and every preceding paragraph as though fully
14   set forth herein.
15         84.    Plaintiff brings this action as an FLSA collective action pursuant to
16   29 U.S.C. § 216(b) on behalf of all persons who were or are employed by
17   Defendants as exotic dancers/entertainers at any time during the three (3) years
18   prior to the commencement of this action to present.
19         85.    Plaintiff has actual knowledge that the FLSA Class Members have
20   also been denied overtime pay for hours worked over forty(40) hours per
21   workweek and have been denied pay at the federally mandated minimum wage
22   rate. That is, Plaintiff worked with other dancers at Goldfingers. As such, she has
23   firsthand personal knowledge of the same pay violations throughout Defendants’
24   club. Furthermore, other exotic dancers/entertainers at Defendants’ club
25   Goldfingers have shared with her similar pay violation experiences as those
26   described in this Complaint.
27         86.    Other employees similarly situated to the Plaintiff work or have
28   worked at Goldfingers but were not paid overtime at the rate of one and one-half
          COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 15 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.16 Page 16 of 31




 1   (1½) their regular rate when those hours exceeded forty (40) hours per
 2   workweek. Furthermore, these same employees were denied pay at the federally
 3   mandated minimum wage rate.
 4         87.    Although Defendants permitted and/or required the FLSA Class
 5   Members to work in excess of forty (40) hours per workweek, Defendants have
 6   denied them full compensation for their hours worked over forty (40).
 7   Defendants have also denied them full compensation at the federally mandated
 8   minimum wage rate.
 9         88.    FLSA Class Members perform or have performed the same or
10   similar work as the Plaintiff.
11         89.    FLSA Class Members regularly work or have worked in excess of
12   forty (40) hours during a workweek.
13         90.    FLSA Class Members regularly work or have worked and did not
14   receive minimum wage.
15         91.    FLSA Class Members are not exempt from receiving overtime
16   and/or pay at the federally mandated minimum wage rate under the FLSA.
17         92.    As such, FLSA Class Members are similar to Plaintiff in terms of
18   job duties, pay structure, misclassification as independent contractors and/or the
19   denial of overtime and minimum wage.
20         93.    Defendants’ failure to pay overtime compensation and hours worked
21   at the minimum wage rate required by the FLSA results from generally
22   applicable policies or practices, and does not depend on the personal
23   circumstances of the FLSA Class Members.
24         94.    The experiences of the Plaintiff, with respect to her pay, are typical
25   of the experiences of the FLSA Class Members.
26         95.    The specific job titles or precise job responsibilities of each FLSA
27   Class Member does not prevent collective treatment.
28         96. All FLSA Class Members, irrespective of their particular job
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                            – 16 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.17 Page 17 of 31




 1   requirements, are entitled to overtime compensation for hours worked in excess
 2   of forty (40) during a workweek.
 3         97.    All FLSA Class Members, irrespective of their particular job
 4   requirements, are entitled to compensation for hours worked at the federally
 5   mandated minimum wage rate.
 6         98.    Although the exact number of damages may vary among FLSA
 7   Class Members, the damages for the FLSA Class Members can be easily
 8   calculated by a simple formula. The claims of all FLSA Class Members arise
 9   from a common nucleus of facts. Liability is based on a systematic course of
10   wrongful conduct by the Defendant that caused harm to all FLSA Class
11   Members.
12         99.    As such, Plaintiff brings her FLSA claims as a collective action on
13   behalf of the following class:
14            All of Defendants’ current and former exotic
15            dancers/entertainers who worked at the Goldfingers located in
16            San Diego, California at any time starting three (3) years
17            before this Complaint was filed.
18   VI.    CAUSES OF ACTION
19                             FIRST CAUSE OF ACTION
20    FAILURE TO PAY MINIMUM WAGE PURSUANT TO THE FLSA, 29 U.S.C. § 206
21               (By Plaintiff Individually and on Behalf of the Collective
22                                Against All Defendants)
23         100. Plaintiff hereby incorporates by reference and re-alleges each and
24   every allegation set forth in each and every preceding paragraph as though fully
25   set forth herein.
26         101. Defendants are engaged in “commerce” and/or in the production of
27   “goods” for “commerce” as those terms are defined in the FLSA.
28         102. Defendants operate an enterprise engaged in commerce within the
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                           – 17 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.18 Page 18 of 31




 1   meaning of the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
 2   in commerce, and because its annual gross volume of sales made is more than
 3   five hundred thousand U.S. Dollars ($500,000).
 4          103. Defendants failed to pay Plaintiff the minimum wage in violation of
 5   29 U.S.C. § 206.
 6          104. Based upon the conduct alleged herein, Defendants knowingly,
 7   intentionally and willfully violated the FLSA by not paying Plaintiff the
 8   minimum wage under the FLSA.
 9          105. Throughout the relevant period of this lawsuit, there is no evidence
10   that Defendants’ conduct that gave rise to this action was in good faith and based
11   on reasonable grounds. In fact, Defendants continued to violate the FLSA long
12   after they learned that their misclassification scheme and compensation policies
13   were illegal.
14          106. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover
15   from Defendants, minimum wage compensation and an equal amount in the
16   form of liquidated damages, as well as reasonable attorneys’ fees and costs of the
17   action, including interest, pursuant to 29 U.S.C. § 216(b).
18                           SECOND CAUSE OF ACTION
19   FAILURE TO PAY OVERTIME WAGES PURSUANT TO THE FLSA, 29 U.S.C. § 207
20               (By Plaintiff Individually and on Behalf of the Collective
21                                Against All Defendants)
22          107. Plaintiff hereby incorporates by reference and re-alleges each and
23   every allegation set forth in each and every preceding paragraph as though fully
24   set forth herein..
25          108. Each Defendant is an “employer” or “joint employer” of Plaintiff
26   within the meaning of the FLSA, 29 U.S.C. § 203(d).
27          109. Defendants are engaged in “commerce” and/or in the production of
28   “goods” for “commerce” as those terms are defined in the FLSA.
          COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                            – 18 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.19 Page 19 of 31




 1         110. Defendants operate an enterprise engaged in commerce within the
 2   meaning of the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
 3   in commerce, and because its annual gross volume of sales made is more than five
 4   hundred thousand U.S. Dollars ($500,000.00).
 5         111. Defendants failed to pay Plaintiff the applicable overtime wage for
 6   each hour in excess of forty (40) during each workweek in which she worked in
 7   violation of 29 U.S.C. § 207.
 8         112. Based upon the conduct alleged herein, Defendants knowingly,
 9   intentionally and willfully violated the FLSA by not paying Plaintiff the overtime
10   wage required under the FLSA.
11         113. Throughout the relevant period of this lawsuit, there is no evidence
12   that Defendants’ conduct that gave rise to this action was in good faith and based
13   on reasonable grounds. In fact, Defendants continued to violate the FLSA long
14   after they learned that their misclassification scheme and compensation policies
15   were unlawful.
16         114. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover
17   from Defendants, overtime wage compensation and an equal amount in the form
18   of liquidated damages, as well as reasonable attorneys’ fees and costs of the
19   action, including interest, pursuant to 29 U.S.C. § 216(b).
20                            THIRD CAUSE OF ACTION
21      UNLAWFUL TAKING OF TIPS IN VIOLATION OF THE FLSA, 29 U.S.C. § 203
22               (By Plaintiff Individually and on Behalf of the Collective
23                                Against All Defendants)
24         115. Plaintiff hereby incorporates by reference and re-alleges each and
25   every allegation set forth in each and every preceding paragraph as though fully
26   set forth herein.
27         116. Plaintiff customarily and regularly received more than thirty U.S.
28   Dollars ($30.00) a month in tips and therefore is a tipped employee as defined in
          COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                            – 19 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.20 Page 20 of 31




 1   the FLSA, 29 U.S.C. § 203(t), see also 29 C.F.R. § 531.50.
 2         117. At all relevant times, each Defendant is an “employer” or joint
 3   employer of Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d).
 4         118. Defendants are engaged in “commerce” and/or in the production of
 5   “goods” for “commerce” as those terms are defined in the FLSA.
 6         119. Defendants operate an enterprise engaged in commerce within the
 7   meaning for the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
 8   in commerce, and because its annual gross volume of sales made is more than five
 9   hundred thousand U.S. Dollars ($500,000).
10         120. Under TIPA:
11                [a]n employer may not keep tips received by its
                  employees for any purpose including allowing managers
12                or supervisors to keep any portion of employees’ tips,
                  regardless of whether or not it takes a tip credit.
13
14         29 U.S.C. § 203.

15         121. Defendants kept a portion of tips paid to Plaintiff by Defendants’
16   customers in the form of fees, fines, mandatory charges and other payments to
17   management, house moms, disc jockeys, and floor men in violation of TIPA.
18         122. Defendants required Plaintiff to participate in an illegal tip pool,
19   which included employees who do not customarily and regularly receive tips, and
20   do not have more than a de minimis, if any, interaction with customers leaving the
21   tips (such as the Club DJs, security, and management). See U.S. Dep’t of Labor,
22   Wage and Hour Division, “Fact Sheet # 15: Tipped employees under the Fair
23   Labor Standards Act (FLSA).”
24         123. The contribution the Defendants required Plaintiff to make after each
25   shift was arbitrary and capricious and the distribution was not agreed to by
26   Plaintiff other dancers; but rather, was imposed upon Plaintiff and other dancers.
27         124. By requiring Plaintiff to pool her tips with club management,
28   including the individual Defendants named herein, Defendants “retained” a
          COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                            – 20 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.21 Page 21 of 31




 1   portion of the tips received by Plaintiff in violation of the FLSA.
 2         125. Defendants did not make any effort, let alone a “good faith” effort, to
 3   comply with the FLSA as it relates to compensation owed to Plaintiff.
 4         126. At the time of their illegal conduct, Defendants knew or showed
 5   reckless disregard that the tip-pool which they required Plaintiff to contribute
 6   included non-tipped employees and, therefore, was statutorily illegal. In spite of
 7   this, Defendants willfully failed and refused to pay Plaintiff the proper amount of
 8   the tips to which she was entitled.
 9         127. Defendants’ willful failure and refusal to pay Plaintiff the tips she
10   earned violates the FLSA.
11         128. Defendants kept a portion of tips paid to Plaintiff by Defendants’
12   customers in the form of fees, fines, mandatory charges and other payments to
13   management, house moms, disc jockeys, and door men in violation of TIPA.
14         129. As a result of the acts and omissions of the Defendants as alleged
15   herein, and pursuant to 29 U.S.C. §§ 216(b) and 260, Plaintiff is entitled to
16   damages in the form of all misappropriated tips, plus interest; as liquated
17   damages, an amount equal to all misappropriated tips, mandatory attorneys’ fees,
18   costs, and expenses.
19                           FOURTH CAUSE OF ACTION
20     FAILURE TO PAY MINIMUM WAGE UNDER CAL. LAB. CODE §§ 1194 & 1197
21                  (By Plaintiff Individually Against All Defendants)
22         130. Plaintiff hereby incorporates by reference and re-alleges each and
23   every allegation set forth in each and every preceding paragraph as though fully
24   set forth herein.
25         131. Plaintiff alleges, on the basis of information and belief, that
26   Defendants, from the time the applicable statute of limitations begins to the
27   present time, have engaged in the regular practice of requiring or permitting
28   Plaintiff to work without paying her the legal minimum wage at all times.
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                            – 21 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.22 Page 22 of 31




 1         132. Section 2(K) of IWC Wage Order 5 and section 5(H) of IWC Wage
 2   Order 10 define “hours worked” as “the time during which an employee is subject
 3   to the control of the employer, [which] includes all the time the employee is
 4   suffered or permitted to work, whether or not required to do so.” An employer
 5   must pay its employees for all “hours worked.”
 6         133. Defendants did not pay wages for any of the time that they controlled
 7   Plaintiff and/or permitted her to work.
 8         134. Plaintiff is not exempt from the minimum wage requirements under
 9   California law.
10         135. Defendants failed to accurately pay Plaintiff the required legal
11   minimum wage and compensation for all hours worked, in violation of Cal. Lab.
12   Code §§ 204, 210, 216, 558, 1194, 1194.12, 1197 and applicable IWC Wage
13   Order(s).
14         136. Defendants, and each of them, individually or by and through their
15   respective officers, directors and managing agents, ordered, authorized, approved
16   or ratified the conduct herein alleged with the intent to deprive Plaintiff
17   compensation and benefits to which she is, and was, entitled under California law,
18   so as to increase Defendants’ profits at the expense of the health and welfare of
19   their employees, contrary to public policy and clear statutory obligations.
20         137. As a result of the actions of Defendants in failing and refusing to pay
21   the minimum wages required by law, Plaintiff was damaged by not receiving
22   compensation which she should have received, but did not receive. Plaintiff is
23   therefore entitled to compensation in an amount to be proven at trial for unpaid
24   wages, pre-judgment interest, penalties, attorneys’ fees and costs pursuant to Cal.
25   Lab. Code § 1194 and other applicable statutes.
26   ///
27   ///
28   ///
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 22 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.23 Page 23 of 31




 1                             FIFTH CAUSE OF ACTION
 2   FAILURE TO PAY OVERTIME WAGES IN VIOLATION OF CAL. LAB. CODE §§ 510,
 3                                      1194, & 1197
 4                  (By Plaintiff Individually Against All Defendants)
 5         138. Plaintiff hereby incorporates by reference and re-alleges each and
 6   every allegation set forth in each and every preceding paragraph as though fully
 7   set forth herein.
 8         139. At all relevant times, Plaintiff has been a non-exempt employee of
 9   Defendants and is entitled to the full protections of the California Labor Code and
10   of the applicable IWC Wage Order(s).
11         140. Cal. Lab. Code § 1198 makes it unlawful for an employer to employ
12   any person under conditions of employment that violate the Wage Order.
13         141. Section 2(K) of IWC Wage Order 5 and section 2(H) of IWC Wage
14   Order 10 define “hours worked” as “the time during which an employee is subject
15   to the control of the employer, [which] includes all the time the employee is
16   suffered or permitted to work, whether or not required to do so.” An employer
17   must pay its employees for all “hours worked.”
18         142. Cal. Lab. Code §§ 510 and 1194, and Section 3 of the Wage Orders,
19   require employers to pay overtime wages to their non-exempt employees at no
20   less than one and one-half (1 ½) times their regular rates of pay for all hours
21   worked in excess of eight (8) hours in one workday, all hours worked in excess of
22   forty (40) hours in one workweek, and for the first eight (8) hours worked on a
23   seventh consecutive workday.
24         143. Cal. Lab. Code §§ 510 and 1194, and Section 3 of the Wage Orders,
25   also require employers to pay overtime wages to their non-exempt employees at
26   no less than two (2) times their regular rates of pay for all hours worked in excess
27   of twelve (12) hours in one workday, and for all hours worked in excess of eight
28   (8) hours on a seventh consecutive workday.
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                            – 23 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.24 Page 24 of 31




 1         144. At relevant times during their employment, Defendants failed to pay
 2   Plaintiff overtime wages for overtime hours worked.
 3         145. Pursuant to Cal. Lab. Code § 1194, Plaintiff seeks recovery of all
 4   unpaid overtime wages, interest thereon, costs of suit, and reasonable attorneys’
 5   fees, all in amounts subject to proof.
 6                             SIXTH CAUSE OF ACTION
 7   FAILURE TO FURNISH ACCURATE WAGE STATEMENTS, CAL. LAB. CODE §§ 226,
 8                                            ET. SEQ.

 9                  (By Plaintiff Individually Against All Defendants)
10         146. Plaintiff hereby incorporates by reference and re-alleges each and
11   every allegation set forth in each and every preceding paragraph as though fully
12   set forth herein.
13         147. Cal. Lab Code § 226(a) mandates that “[e]very employer shall,
14   semimonthly or at the time of each payment of wages, furnish each of his or her
15   employees, either as a detachable part of the check, draft, or voucher paying the
16   employee’s wages, or separately when wages are paid by personal check or cash,
17   an accurate itemized statement in writing showing (1) gross wages earned, (2)
18   total hours worked by the employee, except for any employee whose
19   compensation is solely based on a salary and who is exempt from payment of
20   overtime under subdivision (a) of Section 515 or any applicable order of the
21   Industrial Welfare Commission, (3) the number of piece-rate units earned and any
22   applicable piece rate if the employee is paid on a piece-rate basis, (4) all
23   deductions, provided that all deductions made on written orders of the employee
24   may be aggregated and shown as one item, (5) net wages earned, (6) the inclusive
25   dates of the period for which the employee is paid, (7) the name of the employee
26   and only the last four digits of his or her social security number or an employee
27   identification number other than a social security number, (8) the name and
28   address of the legal entity that is the employer and, if the employer is a farm labor
          COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 24 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.25 Page 25 of 31




 1   contractor, as defined in subdivision (b) of Section 1682, the name and address of
 2   the legal entity that secured the services of the employer, and (9) all applicable
 3   hourly rates in effect during the pay period and the corresponding number of
 4   hours worked at each hourly rate by the employee and, beginning July 1, 2013, if
 5   the employer is a temporary services employer as defined in Section 201.3, the
 6   rate of pay and the total hours worked for each temporary services assignment.”
 7   (Emphasis added.)
 8         148. Pursuant to Cal. Lab. Code § 226(e)(2)(B), “an employee is deemed
 9   to suffer injury for purposes of this subdivision if the employer fails to provide
10   accurate and complete information as required by any one or more of items”
11   identified above.
12         149. As alleged in Plaintiff’s causes of action, Defendants, and each of
13   them, regularly failed to compensate Plaintiff for all of her overtime hours
14   worked, as well as for her missed meal and rest breaks.
15         150. Furthermore, Defendants did not regularly furnished wage statements
16   that identified the inclusive dates for that wage statement, in violation of Cal. Lab.
17   Code §§ 226, et seq.
18         151. Pursuant to Cal. Lab. Code § 226, Plaintiff seeks damages, costs of
19   suit, and reasonable attorneys’ fees in an amount to be proven at the time of trial.
20                           SEVENTH CAUSE OF ACTION
21                WAITING TIME PENALTIES, CAL. LAB. CODE §§ 201-203
22                  (By Plaintiff Individually Against All Defendants)
23         152. Plaintiff hereby incorporates by reference and re-alleges each and
24   every allegation set forth in each and every preceding paragraph as though fully
25   set forth herein.
26         153. At all times relevant herein, Defendants were required to pay their
27   employees all wages owed in a timely fashion during and at the end of their
28   employment, pursuant to Cal. Lab. Code §§ 201–203.
          COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 25 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.26 Page 26 of 31




 1          154. As a pattern and practice, Defendants regularly failed to pay Plaintiff
 2   her final wages pursuant to Cal. Lab. Code §§ 201–203, and accordingly owe
 3   waiting time penalties pursuant to Cal. Lab. Code § 203.
 4          155. The conduct of Defendants and their agents and managerial
 5   employees as described herein was willful, and in violation of the rights of
 6   Plaintiff.
 7          156. Plaintiff is informed and believes, and on that basis alleges, that
 8   Defendants’ willful failure to pay wages due and owed to her upon separation
 9   from employment results in a continued payment of wages up to thirty (30) days
10   from the time the wages were due. Therefore, Plaintiff is entitled to compensation
11   pursuant to Cal. Lab. Code § 203.
12                             EIGHTH CAUSE OF ACTION
13   FAILURE TO INDEMNIFY BUSINESS EXPENSES IN VIOLATION OF CAL. LAB. CODE
14                                            § 2802
15                   (By Plaintiff Individually Against All Defendants)
16          157. Plaintiff hereby incorporates by reference and re-alleges each and
17   every allegation set forth in each and every preceding paragraph as though fully
18   set forth herein.
19          158. Cal. Lab. Code § 2802 requires employers, including Defendants, to
20   indemnify employees for all necessary expenditures incurred by the employee in
21   performing her job.
22          159. As alleged herein, Defendants required Plaintiff, as a condition of her
23   employment, pay a daily “house fee” of in order to fulfill Plaintiff’s job duties.
24          160. As alleged herein, Defendants required Plaintiff, as a condition of her
25   employment, pay “late fees” and “leave early fees” and any balances from
26   previous shifts in order to fulfill Plaintiff’s job duties.
27          161. Such expenditures by Plaintiff are incurred in direct consequence of
28   the discharge of Plaintiff’s job duties.
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 26 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.27 Page 27 of 31




 1          162. As a direct and proximate result of Defendants’ failure to reimburse
 2   Plaintiff for these necessary expenditures, Plaintiff has been injured in an amount
 3   to be proved at trial.
 4          163. Plaintiff is, therefore, entitled to recover reimbursement for these
 5   necessary expenditures, and also to recover costs, interest, and attorneys’ fees as
 6   provided by California law.
 7                              NINTH CAUSE OF ACTION
 8         COMPULSION AND COERCION TO PATRONIZE EMPLOYER AND/OR OTHER
 9                       PERSONS IN VIOLATION OF CAL. LAB. CODE §450
10                   (By Plaintiff Individually Against All Defendants)
11          164. Plaintiff hereby incorporates by reference and re-alleges each and
12   every allegation set forth in each and every preceding paragraph as though fully
13   set forth herein.
14          165. Cal. Lab. Code § 450 provides that no employer “may compel or
15   coerce any employee, or applicant for employment, to patronize his or her
16   employer, or any other person, in the purchase of anything of value.”
17          166. As alleged herein, Defendants required Plaintiff to purchase various
18   fees such as the “house fee,” the “late fee,” and the “leave early fee” from
19   Defendants and/or other specific persons.
20          167. As a direct and proximate result of Defendants’ requirement that
21   Plaintiff purchase anything of value, including the “house fee,” the “late fee,” and
22   the “leave early fee” from Defendants and/or other specific persons, Plaintiff has
23   been injured in an amount to be proved at trial.
24          168. By requiring Plaintiff to purchase said fees to do her job, Defendants
25   compelled and coerced Plaintiff to patronize The Strip Joint.
26          169. Plaintiff is, therefore, entitled to recover damages, and also to
27   recover costs, interest, and attorney’s fees as provided by California law.
28   ///
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 27 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.28 Page 28 of 31




 1                             TENTH CAUSE OF ACTION
 2                        UNFAIR COMPETITION IN VIOLATION OF
 3                       CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
 4                         (By Plaintiff and on behalf of the class
 5                                Against All Defendants)
 6         170. Plaintiff hereby incorporates by reference and re-alleges each and
 7   every allegation set forth in each and every preceding paragraph as though fully
 8   set forth herein.
 9         171. Cal. Bus. & Prof. Code § 17200 defines “unfair competition” to
10   include any unlawful business practice.
11         172. Cal. Bus. & Prof. Code §17204 allows a person who has lost money
12   or property as a result of unfair competition to bring an action for restitution of
13   money or property acquired from him or her by means of unfair competition.
14         173. The FLSA prohibits employers to divert any part of an employee’s
15   wages and overtime wages, including tips and gratuity, to itself.
16         174. In violation of these requirements, as set forth above, Defendants
17   violated 29 U.S.C. § 203 by forcing Plaintiff and the FLSA Class Members to
18   participate in an invalid tip-pool with employees who typically do not receive
19   tips. Additionally, Defendants forced Plaintiff to use portions of her tip wages to
20   pay Defendant managers as well as “house fees” and other fees and fines.
21         175. In violation of these requirements, as set forth above, Defendants
22   violated 29 U.S.C. § 206 and 29 U.S.C. § 207 by failing to pay Plaintiff and the
23   FLSA Class Members minimum wages and overtime wages.
24         176. As a result of Defendants’ above-alleged unlawful business practices,
25   Plaintiff and the FLSA Class Members have lost monies and property by means
26   of unfair competition.
27   ///
28   ///
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 28 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.29 Page 29 of 31




 1         177. At all relevant times during her employment, Plaintiff was a non-
 2   exempt employee of Defendants and was thus entitled to the full benefits and
 3   working protections of the Cal. Lab. Code and the applicable Wage Order(s).
 4         178. Cal. Lab. Code §§ 226, 201-203, 450, 510, 1194, 1197, and 2802 and
 5   Section 3 of the Wage Orders, require employers to furnish accurate wage
 6   statements, comply with waiting time regulations, to prohibit the compelled
 7   patronization of the employer, pay overtime wages, pay minimum wages and
 8   indemnify business expenses to their non-exempt employees.
 9         179. In violation of these requirements, as set forth above, Defendants
10   failed to furnish accurate wage statements to Plaintiff.
11         180. In violation of these requirements, as set forth above, Defendants
12   failed to comply with waiting time regulations.
13         181. In violation of these requirements, as set forth above, Defendants
14   compelled Plaintiff to patronize Goldfingers.
15         182. In violation of these requirements, as set forth above, Defendants
16   failed to pay Plaintiff overtime wages for hours that she worked.
17         183. In violation of these requirements, as set forth above, Defendants
18   failed to pay Plaintiff minimum wages for the hours that she worked.
19         184. In violation of these requirements, as set forth above, Defendants
20   failed to indemnify business expenses to Plaintiff.
21         185. As a result of Defendants’ above-alleged unlawful business practices,
22   Plaintiff has lost monies and property by means of unfair competition.
23         186. Pursuant to Cal. Bus. & Prof. Code § 17204, Plaintiff seeks an order
24   of restitution for all monies and property that Defendants have acquired from her
25   by means of unfair competition from the forced tip pooling.
26         187. Plaintiff is seeking minimum wages, overtime wages, accurate wage
27   statements, waiting time penalties, indemnification of business expenses and
28   patronization of employer claims under this cause of action.
          COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 29 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.30 Page 30 of 31




 1                              PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff requests of this Court the following relief:
 3               1. For compensatory damages according to proof at trial of at least
 4                  $100,000 for jurisdictional purposes;
 5               2. For special damages according to proof at trial;
 6               3. For restitution of unpaid monies;
 7               4. For attorneys’ fees;
 8               5. For costs of suit incurred herein;
 9               6. For statutory penalties;
10               7. For civil penalties;
11               8. For pre-judgment interest;
12               9. For post-judgement interest;
13               10.For general damages in an amount to be proven at trial;
14               11.For declaratory relief;
15               12.For injunctive relief; and
16               13.For such other and further relief as the tribunal may deem just and
17                  proper.
18
19   Dated: January 7, 2020                            KRISTENSEN LLP
20
                                                       /s/ John P. Kristensen
21                                                     John P. Kristensen
                                                       Jesenia A. Martinez
22
                                                       Jacob J. Ventura
23                                                     Attorneys for Plaintiff
24
25
26
27
28
          COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 30 –
Case 3:20-cv-00048-DMS-LL Document 1 Filed 01/07/20 PageID.31 Page 31 of 31




 1                            DEMAND FOR JURY TRIAL
 2         Plaintiff hereby demands a trial by jury for all such triable claims.
 3
     Dated: January 7, 2020                           KRISTENSEN LLP
 4
 5                                                    /s/ John P. Kristensen
                                                      John P. Kristensen
 6                                                    Jesenia A. Martinez
 7                                                    Jacob J. Ventura
                                                      Attorneys for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
          COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                            – 31 –
